Name: 2014/16/CFSP: Political and Security Committee Decision EUBAM Libya/1/2014 of 14Ã January 2014 on the establishment of the Committee of Contributors for the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: communications;  politics and public safety;  international security;  Africa
 Date Published: 2014-01-18

 18.1.2014 EN Official Journal of the European Union L 14/13 POLITICAL AND SECURITY COMMITTEE DECISION EUBAM LIBYA/1/2014 of 14 January 2014 on the establishment of the Committee of Contributors for the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (2014/16/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (1), and in particular Article 10(3) thereof, Whereas: (1) Pursuant to Article 10(3) of Decision 2013/233/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the establishment of a Committee of Contributors (CoC) for the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). (2) The European Council Conclusions of GÃ ¶teborg of 15 and 16 June 2001 established guiding principles and arrangements for third States' contributions to police missions. On 10 December 2002, the Council approved the document entitled Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations which further developed the arrangements for the participation of third States in civilian crisis management operations, including the establishment of a CoC. (3) The CoC should be a forum for discussing all problems relating to EUBAM Libya management with the contributing third States. The PSC, which exercises the political control and strategic direction of EUBAM Libya, should take account of the views expressed by the CoC, HAS ADOPTED THIS DECISION: Article 1 Establishment and terms of reference 1. A Committee of Contributors (CoC) for the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) is hereby established. 2. The terms of reference of the CoC are laid down in the document entitled Consultations and Modalities for the Contribution of non-EU States to EU civilian crisis management operations. Article 2 Composition 1. The CoC members shall be the following:  representatives of all Member States, and  representatives of third States participating in EUBAM Libya and providing contributions. 2. A representative of the Commission may also attend the CoC's meetings. Article 3 Information from the Head of Mission The Head of Mission shall regularly transmit information to the CoC. Article 4 Chair The CoC shall be chaired by the High Representative of the Union for Foreign Affairs and Security Policy or by his or her representative. Article 5 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chair's initiative, or at the request of a member. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chair shall be responsible for conveying the outcome of the CoC's discussions to the PSC. Article 6 Confidentiality 1. In accordance with Council Decision 2013/488/EU of 23 September 2013 (2), the Council's security rules shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except in so far as the CoC unanimously decides otherwise. Article 7 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 January 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 138, 24.5.2013, p. 15. (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).